October 28, 1924. The opinion of the Court was delivered by
"This action was brought in the Court of Common Pleas for Orangeburg County for damages on account of personal injuries to plaintiff and the wreck of his automobile truck in a collision with a train of the defendant at about 1:00 o'clock in the afternoon on February 25, 1922, at the intersection of a public road and defendant's railroad track, a short distance outside of the limits of the City of Orangeburg. The case was tried at the June, 1923, term of Court before Hon. I.W. Bowman, presiding Judge, and a jury. After the close of all the testimony the defendant moved for the direction of a verdict for the defendant, on the grounds that the testimony shows, and the plaintiff admitted in his testimony that he had failed to look as he approached the railroad track, and that the collision and injury occurred *Page 429 
as a result of the contributory negligence of the plaintiff, and further that there is no evidence from which the jury may find a verdict for punitive damages. The Court overruled this motion and submitted the case to the jury, and a verdict was rendered in favor of the plaintiff for the sum of $850.00. Judgment was duly entered on this verdict. Due notice of intention to appeal to the Supreme Court was served by the defendant."
The exceptions, three in number, raise two questions — First: Does the testimony show conclusively that the respondent was guilty of gross contributory negligence? and second: Is there any testimony warranting the infliction of punitive damages?
There was conflicting testimony as to whether the statutory signals were given for the road crossing. If the signals were not given, that was negligence per se.
The evidence as to the negligence of respondent was also conflicting, and, in view of the evidence, it was not the duty of his Honor to say that the respondent was guilty of gross contributory negligence, in view of all the testimony in the case. It was proper for his Honor to refuse the motion for a directed verdict and submit the case to the jury for their determination.
The case does not show that the jury awarded any punitive damages. The respondent says that his truck cost $1,200, that he was injured, suffered pain, and was laid up for two months.
The verdict of the jury was for $850. However, as that may be, his Honor was right in submitting to the jury the question of punitive damages, underCallison v. Railway Co., 106 S.C. 129; 90 S.E., 260.
The exceptions are overruled, and judgment affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE FRASER concur.
MESSRS. JUSTICES COTHRAN and MARION dissent. *Page 430